DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 
3.	Claims 1, 3-5, 7-12, 15 and 16 are pending.
	Claims 4, 5 and 7-10, drawn to non-elected inventions and non-elected species are withdrawn from consideration.
	Claims 13 and 14 have been cancelled.
	Claims 1, 15 and 16 have been amended.
	Claims 1, 3, 11, 12, 15 and 16 are examined on the merits with species, (i) wherein the component is b. Tf/ EpCAM antibody.

Withdrawn Grounds of Objections
Claim Objections
4.	The objection of claims 1, 15 and 16 is no longer because the claims no longer cite the phrase, circulating tumor cell-specific binding protein.
	Claims 13 and 14 have been cancelled.

Maintained Rejection
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Applicants set forth the tenets required to establish a proper case of prima facie obviousness, see pages 6-8 of the Remarks submitted May 12, 2021.  
	Arguments traversing the instant rejection begin with describing the limitations listed in the claims, see page 9 of the Remarks, 1st paragraph.  Applicants assert the primary reference, “Banerjee et al. fails to describe, teach or suggest the use of an anti-epithelial cell adhesion molecule (EpCAM) antibody. Moreover, and as admitted by the examiner, Banerjee et al. also fails to describe, teach or suggest the use of a dendrimer poly(N-isopropylacrylamide) (PNIPAM). Absent the present teachings, and the application of impermissible hindsight, there is nothing in Banerjee et al. that would have suggested or motivated the skilled artisan to modify its teachings to arrive at the claimed invention.”, see page 9 of the Remarks, 2nd paragraph. 
	Applicants further argue the secondary references do not make up for the alleged deficiencies of Banerjee, see page 9, 3rd paragraph.  In particular, Applicants state the teachings of Peyman “…relates to the use of antibody-encapsulated materials to facilitate targeted delivery of a drug payload” and does not “…describe a carbon nanotube that is conjugated to functional components adapted for the capture, isolation, purification and identification of CTCs.”, see page 9, 3rd paragraph.
st paragraph. Applicants further assert “because of the low concentration of CTCs” the therapeutic of Mitra would need to be administered at high amounts, which would probably be toxic.
Foremost, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of prima facie obvious.  
The Office is fully aware that the mere fact that these references can be combined does not render the combination of the references prima facie obvious, there is the requirement the prior art suggests the desirability of the combination, see MPEP 2143.01 (III).  The Office has met this requirement.  The primary reference, as well as the secondary references establish optimal components of a biofunctional multicomponent nanosystem. There is clearly a reasonable expectation of success and a high level of degree of predictability.  The Examiner has met the initial burden of providing references that expressly or impliedly suggest the claimed invention with suggestion of the desirability of doing what the inventor has done. The Examiner's statements and the analysis provided express a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references.   
Banerjee, the primary reference reads on all the components of the claimed biofunctional multicomponent nanosystem except for the circulating tumor cell (CTC)-specific anti-epithelial cell adhesion molecule (EpCAM) antibody and PNIPAM. 
Peyman was significant to the instant rejection because it teaches nanosystems for cancer treatment incorporating antibodies and PNIPAM for efficient targeted drug delivery, see page 5, section 0053; and page 10, section 0094.  There is no evidence presented demonstrating Peyman’s inability or lack of being able to treat a tumor.
Moreover, [c]onclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
Mitra teaches EpCAM monoclonal antibody incorporated into a targeted non-toxic delivery system, see entire document, including page 1037.  Mitra lays bare EpCAM’s expression in a number of epithelial cancers making it an ideal target for treatment, see page 1030; and page 1037. 
The prior art references when combined must teach or suggest all the claim limitations. The Examiner has set forth the teachings of all documents and they indeed teach and suggest all the claim limitations and not based on Applicants’ disclosure. The prior art has been combined and modified such that one of ordinary skill in the art could produce the claimed invention because the reference proved teaching suggest and motivation to do so. Consequently, for the reasons of record and the analysis provided above the rejection is maintained.
Banerjee teaches a bio-functionalized magneto-dendritic nanosystem (MDNS) “consists of ﬁve functional elements: (i) transferrin (Tf), (ii) iron oxide (Fe3O4 ) nanoparticles, (iii) cyanine 5 NHS (Cy5) dye, (iv) fourth generation (G4) dendrimers and (v) glutathione (GSH)”, see bridging paragraph on page 800. GSH “…acts as a multifunction reactive linker”, see sentence bridging columns on page 800.
	Banerjee does not teach the nanosystem, wherein the said nanosystem is further coupled to a circulating tumor cell (CTC)-specific anti-epithelial cell adhesion molecule (EpCAM) antibody and the dendrimer is poly(N-isopropylacrylamide) (PNIPAM).
However, Mitra teaches an EpCAM monoclonal antibody conjugated polyethyleneimine (PEI) capped gold nanoparticles (AuNPs) loaded with anti-cancer molecules, see Background.  Furthermore, Peyman teaches a biofunctional multicomponent nanosystem comprising ‘‘[a]n antibody-coated and/or drug-containing nanoparticle composition…” including PNIPAM directed to cancers and tumors, see abstract; page 5, section 0053; and page 13, sections 0119 and 0122.  The cell specific proteins are combined with nanoparticles, see page 13, sections 0116 and 0117; page 14, section 0128; and page 15, sections 0130 and 0136. The antibody-coated nanoparticle may be a carbon nanoparticle and have (poly)ethylene glycol (PEG) groups attached, see page 6, section 0057; page 14, section 0123; page 16, sections 0142 and 0148; and page 17, section 01525.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively assemble an EpCAM antibody conjugated nanocarrier using PNIPAM because EpCAM “…is an ideal target as it is highly expressed in the apical surface of tumor cells…” and PNIPAM, a thermosensitive polymer capable of helping to “…release the drug and/or radio tracer upon reaching and nd column; Mitra, entire abstract; and Peyman, page 5, section 0053; page 10, sections 0093 and 0094.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that a multicombinatorial system utilizing an EpCAM monoclonal antibody can easily be assembled and manufactured for delivery of therapeutic agents, an imaging modality, as well as for diagnostic imaging to target malignant cells, see all references in their entireties.  	

Conclusion
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday and occasionally Saturday evening.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
04 June 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643